Citation Nr: 1241438	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  05-28 731	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 percent prior to July 28, 2011, for Human Immunodeficiency Virus (HIV) infection with Acquired Immunodeficiency Disease (AIDS), chronic diffuse adenopathy, and positive hepatitis B serology.

2.  Entitlement to an increased evaluation in excess of 50 percent for adjustment disorder with depressed and anxious mood.

3.  Entitlement to an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran an increased evaluation to 50 percent for adjustment disorder with depressed mood, and denied his claim for an increased evaluation above 30 percent for an HIV infection with AIDS, chronic diffuse adenopathy, and positive hepatitis B serology.

The Veteran appeared for a hearing before the undersigned Acting Veterans Law Judge in June 2009.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In March 2009, the Veteran requested extraschedular consideration.  Because extraschedular ratings are intertwined with schedular ratings, the Board has added this claim on page 1 to reflect the Board's jurisdiction over this issue.  VAOPGCPREC 6-96.  

In July 2011, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary and procedural development.  During the course of this development, a September 2012 rating decision granted the Veteran a 100 percent schedular evaluation for HIV infection with AIDS, chronic diffuse adenopathy, and positive hepatitis B serology, effective July 28, 2011, and continued his denial of an increased rating for his psychiatric disability and extraschedular consideration.  

The appeal was returned to the Board in early November 2012, with the following issues in appellate status: Entitlement to an increased evaluation in excess of 30 percent prior to July 28, 2011, for HIV infection with AIDS, chronic diffuse adenopathy, and positive hepatitis B serology, entitlement to an increased evaluation in excess of 50 percent for adjustment disorder with depressed and anxious mood, and entitlement to an extraschedular evaluation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  


FINDINGS OF FACT

On November 15, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal with regard to all issues currently in appellate status is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, after the appeal was transferred to the custody of the Board, but prior to promulgation of an appellate decision, the appellant has submitted signed correspondence received by the Board on November 15, 2012, which expressly withdraws his appeal with regard to the remaining issues of entitlement to an increased evaluation in excess of 30 percent prior to July 28, 2011, for HIV infection with AIDS, chronic diffuse adenopathy, and positive hepatitis B serology, entitlement to an increased evaluation in excess of 50 percent for adjustment disorder with depressed and anxious mood, and entitlement to an extraschedular evaluation; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is therefore dismissed.


ORDER

The appeal of the March 2004 rating decision with respect to the issues of entitlement to an increased evaluation in excess of 30 percent prior to July 28, 2011, for HIV infection with AIDS, chronic diffuse adenopathy, and positive hepatitis B serology, entitlement to an increased evaluation in excess of 50 percent for adjustment disorder with depressed and anxious mood, and entitlement to an extraschedular evaluation, is dismissed.



		
L. J. Bakke
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


